      IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                         TENNESSEE AT WINCHESTER


 JEREMIAH MYERS AND                                         )
 CLARISSA MYERS                                             )
                                                            )
 Plaintiffs                                                 )
                                                            )
 v.                                                         )       Case No. 4:18-CV-00039-TWP-SKL
                                                            )
 A.J. CUNNINGHAM; CHARLIE                                   )
 WILDER, Individually and as                                )
 Police Chief for Tracy City,                               )       Phillips/Lee
 Tennessee; and TRACY CITY,                                 )       JURY DEMAND
 TENNESSEE                                                  )
                                                            )
 Defendants                                                 )


       MOTION FOR SUMMARY JUDGMENT ON BEHALF OF DEFENDANTS A. J.
                    CUNNINGHAM AND CHARLIE WILDER


          Come now Defendants, A. J. Cunningham and Charlie Wilder (hereinafter referred to as

 Defendants except when referring to an individual Defendant which will be by last name), by

 and through their attorneys, and move this honorable court to dismiss the causes of action

 brought against them pursuant to F. R. Civ. P. 56.

          The Plaintiffs claim that the Defendants instructed a confidential informant to “fake”

 undercover drug buys where the seller of the drugs to the CI is someone other than the person

 charged. The Plaintiffs claim that Wilder had a list of people he was targeting and that he

 instructed the CI to make these “fake” buys from persons impersonating someone on that list. 1




 1
   As of the date of filing this motion, the only proof of this scenario is the statement of Tina Prater, confidential
 informant, given to an investigator. Attempts to depose Prater have failed even though she was served with a
 subpoena and given a check for mileage and witness fee which she cashed.

                                                                1

Case 4:18-cv-00039-JEL-SKL Document 62 Filed 09/09/19 Page 1 of 3 PageID #: 504
 The Plaintiffs also claim that even if what Tina Prater has claimed is not true, the charges

 brought against the Plaintiffs were brought without probable cause and that the Defendants

 should have known the evidence did not rise to the level needed to establish probable cause for

 indictment.

            The amended complaint alleges that the actions of the Defendants constitute malicious

 prosecution pursuant to the 4th Amendment to the U. S. Constitution under federal law and

 malicious prosecution under Tennessee state law. The false arrest and imprisonment claim under

 42 U.S.C.S. § 1983 which was in the original complaint has been dropped from the amended

 complaint. The Plaintiffs claim damages due to emotional strain, mental anguish, damage to

 reputation, embarrassment, humiliation and lost wages.2 The Plaintiffs seek these compensatory

 damages in addition to punitive damages, attorney fees, and the costs of litigation.

            The Defendants vehemently deny these allegations. They allege that this operation used

 proper policies and procedures to employ a confidential informant to make undercover drug

 buys. In some cases, Tina Prater may have staged some buys to get the fee she was being paid

 without either Defendant’s knowledge until after charges had been filed.

            For the purposes of this motion, the Defendants contend that Plaintiffs cannot prove two

 of the elements of a federal malicious prosecution claim and they rely on the defenses of

 qualified immunity and absolute immunity of grand jury witnesses. As to the state claim of

 malicious prosecution, the Defendants rely on the defense that probable cause existed for the

 arrest of the Plaintiffs, an absence of evidence of malice and that discretionary function

 immunity applies to this case under Tennessee law.



 2
     The original complaint alleged lost business income to Jeremiah Myers but he withdrew that element of damages.

                                                           2

Case 4:18-cv-00039-JEL-SKL Document 62 Filed 09/09/19 Page 2 of 3 PageID #: 505
        Filed in support of this motion are a memorandum of law, affidavits, deposition pages,

 deposition exhibits and recordings of the transactions involving plaintiffs.




                                               Respectfully submitted,

                                               TIDWELL & ASSOCIATES

                                               /s/ W. Gerald Tidwell, Jr.________________
                                               W. GERALD TIDWELL, JR, BPR #10136
                                               P.O. Box 4369
                                               Chattanooga, TN 37405
                                               Phone: (423) 602-7511
                                               Fax: (423) 602-7515
                                               wgt@tidwellandassociates.com
                                               Attorney for Defendants A.J. Cunningham
                                               and Charlie Wilder


                                               FARRAR & BATES, LLP

                                               /s/ Mark E. McGrady______________
                                               MARK E. MCGRADY, BPR # 30026
                                               211 7th Ave. North, Ste. 500
                                               Nashville, TN 37219
                                               (615) 254-3060 (Telephone)
                                               (615) 254-9835 (Facsimile)
                                               mark.mcgrady@farrar-bates.com
                                               Attorney for Defendants A.J. Cunningham and Charlie
                                               Wilder




                                                  3

Case 4:18-cv-00039-JEL-SKL Document 62 Filed 09/09/19 Page 3 of 3 PageID #: 506
